internal_revenue_service number release date index number ------------------------------- ------------------------------ ------------ ---------------------------- re --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- --------------- telephone number -------------------- refer reply to cc psi b04 plr-101501-12 date date legend donor spouse trust date year year year x corporation attorney attorney accountant dear --------------- -------------------------- -------------------- --------------------------------------------------------------- ---------------- ------- ------- ------- --------- -------------------------------- ------------------------------ ------------------------------ ---------------------------------- this letter responds to a letter from your authorized representative dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to a transfer to a_trust the facts and representations submitted are summarized as follows on date donor created an irrevocable_trust trust for the benefit of his children and their issue trust has gst potential donor contributed x shares of corporation stock to trust attorney advised donor and spouse to file form sec_709 united_states gift and generation-skipping_transfer_tax returns for year reporting the gift and allocating gst_exemption to it donor and spouse intended for trust to have an inclusion_ratio of zero accountant prepared the timely filed form sec_709 on which donor and spouse elected to split the gift under sec_2513 the returns allocated donor’s and spouse’s gst plr-101501-12 exemption to his or her half of the split gift but gst_exemption was not allocated to the portion representing the amount of annual exclusion that each claimed in year attorney reviewed donor’s and spouse’s form sec_709 filed for year and found that each failed to allocate gst_exemption to a portion of the gift donor and spouse have requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate additional gst_exemption to the date transfer to trust sec_2513 provides generally that if the parties consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by his or her spouse sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that for purposes of chapter the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime is made on form_709 sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated plr-101501-12 as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and plr-101501-12 not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied pursuant to sec_2513 donor and spouse consented to split the date gifts each is treated as the transferor for gst purposes of one-half of the entire value of the property transferred by donor donor and spouse are each granted an extension of time of days from the date of this letter to allocate his and her respective available gst exemptions to the date transfer to trust the allocations will be effective as of the date of the transfer to trust and the value of the transfer to trust as determined for federal gift_tax purposes will be used in determining the amount of donor’s gst_exemption and spouse’s gst_exemption to be allocated to trust the allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return for the year in which the date transfers were made and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form sec_709 a copy is enclosed for this purpose except as expressly provided herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-101501-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries james f hogan chief branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes two copies of this letter
